Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Igarashi et al (WO 2004/099339), Lowe (US 2002/0013306), and Chi-Ming (US 2003/0205707) for the following reasons:

Igarashi et al discloses organometallic complexes such as:

    PNG
    media_image1.png
    248
    270
    media_image1.png
    Greyscale
.
However, this compound is not encompassed by the compound of Formula (9) recited in claims 13 and 19. Accordingly, the reference does not disclose or suggest the compound recited in claim 13 or the electroluminescent device comprising the compound as recited in claim 19.

Lowe discloses organometallic complexes with the formula:

    PNG
    media_image2.png
    241
    220
    media_image2.png
    Greyscale
.
However, this compound is not encompassed by the compound of Formula (9) recited in claims 13 and 19. Accordingly, the reference does not disclose or suggest the compound recited in claim 13 or the electroluminescent device comprising the compound as recited in claim 19.

Chi-Ming discloses organometallic complexes with the formulas:

    PNG
    media_image3.png
    412
    328
    media_image3.png
    Greyscale
.


	In light of the above, it is clear that Igarashi et al, Lowe, and Chi-Ming, either alone or in combination do not disclose or suggest the compound of Formula (9) as required by claim 1 or the electroluminescent device comprising the compound of Formula (9) as required in claim 19.

In light of the amendments to the claims, the clam objections and 35 U.S.C. 112 rejections set forth in the previous Office Action are hereby withdrawn. 

Furthermore, in light of the properly filed terminal disclaimer, filed on 2/16/2022, the obvious-type double patenting rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767